NOTICE OF ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known online gaming display configurations. However, none of the references alone or in combination teach: “A method, comprising: receiving selection of an online application at a hosting service, the selection received from a remote client device; executing an instance of the online application on a server of the hosting service, in response to the selection, the execution generating frames of streaming video content for the online application for onward transmission to the remote client device; identifying a configuration of a virtual controller used for interacting with the streaming video content of the online application, the identified configuration of the virtual controller includes a user interface defined for a display of the client device; and encoding the configuration of the virtual controller as an overlay, the configuration of the virtual controller transmitted with the streaming video content to the remote client device for rendering, wherein a processor of the client device is configured to decompress the frames of streaming video content and the virtual controller received from the server of the hosting service, and render the user interface of the virtual controller as overlay over the frames of streaming video content that are rendering at the display of the client device, the user interface includes interactive controls that map to at least some controls used on a physical game controller, wherein inputs provided via the interactive controls of the virtual controller are interpreted and used to control a state of the online application, and wherein operations of the method are executed by a processor of the server at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626